*99OPINION
By KLINGER, J.
It is the contention of the plaintiff that the court erred in directing a verdict on the opening statement and the pleadings, and that her case should have been submitted to the jury under proper instructions. The opening statement clearly showed the violation of a city ordinance. However, it also shows that the injury to the plaintiff was in no way attributable to the violation of this ordinance. Had the injury occurred to the plaintiff after she alighted from the bus and while attempting to arrive at the curb and sidewalk, then the failure on the part of the bus line to comply with this requirement would be negligence per se. The plaintiff cites 125 Oh St, 280, in support of her contention. However, the facts in this'case and in the case cited are not comparable.
In the opinon of this court, the law as laid down in 107 Oh St, 528, is applicable to the facts in this case, and also in the 42 Oh Ap, 549, (11 Abs 611), and in the 121 Oh St, 26.
We are therefore of the opinion that the trial court was justified in directing a verdict on the pleadings and on statements of plaintiff’s attorney in favor of the defendant. Judgment affirmed. Exceptions.
ROBERTS and GUERNSEY, JJ, concur in the judgment.